Case 4:19-cv-04095-SOH-BAB Document 54                 Filed 08/13/20 Page 1 of 2 PageID #: 445


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 REGINALD D. RICHARDSON                                                                 PLAINTIFF

 v.                                   Civil No. 4:19-cv-04095

 TRI-STATE IRON and
 METAL CO.                                                                           DEFENDANT

                                              ORDER

        This is a civil rights action filed by Plaintiff, pursuant to the provisions of 42 U.S.C. §

 1983. Plaintiff proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s

 Motion for Issuance of Subpoena. ECF No. 42.

        Specifically, Plaintiff requests (1) a complete copy of his institutional record/jacket while

 housed at the Texarkana Work Release from July 5, 2017 to June 14, 2018, (2) a copy of the sign

 in and out log for June 11-12, 2018, (3) a copy of the 6:00 am and 6:00 pm count sheets for June

 11-12, 2018, and (4) a copy of the list of gate passes for June 11-12, 2018. Plaintiff requests these

 records from the Texarkana Work Release, 305 East 5th Street, Texarkana, AR, 71854. Plaintiff

 argues these records are relevant to this proceeding because they will dispute “the defendant’s

 reasons for plaintiff’s discharge.” ECF No. 42, Pg. 6.

        The Court finds good cause is shown for the issuance of the subpoena but will limit the

 time period and scope of records requested by Plaintiff.

        IT IS ORDERED Plaintiff’s Motion for Issuance of Subpoena (ECF No. 42) is

 GRANTED. The Clerk is DIRECTED to issue a subpoena to the Records Custodian: Texarkana

 Work Release, Attn: Terry Susan O’Rand, Texarkana Work Release, 305 East 5th Street,



                                                  1
Case 4:19-cv-04095-SOH-BAB Document 54                Filed 08/13/20 Page 2 of 2 PageID #: 446


 Texarkana, AR, 71854 The subpoena should require the production of the following:

        all records, regarding Plaintiff’s employment at Tri-State Iron and Metal Co. from
        November 11, 2017 to June 14, 2018; the sign in and out log for June 11-12, 2018, the
        6:00 am and 6:00 pm count sheets for June 11-12, 2018, and the list of gate passes for June
        11-12, 2018.

        The subpoenas should be served by certified mail, return receipt requested. The records

 shall be produced to the Court no later than September 11, 2020. The records should be

 accompanied by an affidavit from the Records Custodian attesting to the authenticity of the records

 and be delivered to the United States District Court, Western District of Arkansas, Attn: Mike

 Jones, 500 North Stateline, Room 202, Texarkana, Arkansas 71854. If the Records Custodian has

 no records fitting the above description they are DIRECTED to send an affidavit stating that fact

 to the Court by September 11, 2020.

        IT IS SO ORDERED this 12th day of August 2020.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
